PER CURIAM.
This appeal is from a post judgment order entered in a divorce suit, relating to custody. The order awarded the husband custody of the two children of the parties, sons five and seven years of age. The wife appealed, presenting three points which ⅛ effect represent a contention that the decision is not supported by the evidence and is against the weight of the evidence.
In the challenged order the trial court found “the best interest and welfare of said minor children would best be served by their remaining in the custody of the father,” and thereupon awarded him the custody. The trial court reached that decision after hearing from more than a dozen witnesses, whose testimony covered 268 pages of the record, and after hearing the arguments of counsel thereon covering 30 pages.
The determination of custody of the children was a matter resting in the sound judicial discretion of the trial court controlled by the law relating thereto, with *774a paramount consideration being the welfare of the children involved. Having considered the record and the arguments and briefs of counsel, we conclude no reversible error has been shown, and find no reason sufficient in law to disturb the decision of the trial court.
Affirmed.